                                  Case 21-15831-RAM                  Doc 1        Filed 06/15/21            Page 1 of 10


Fill in this information to identify your case:

United States Bankruptcy Court for the:

SOUTHERN DISTRICT OF FLORIDA

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                New Concepts Distributors Int'l, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  2315 NW 107th Avenue
                                  Ste 1B5-1B6                                                     P.O. Box 227847
                                  Miami, FL 33172-2113                                            Miami, FL 33222-7847
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Miami-Dade                                                      Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       www.curveez.com


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                                   Case 21-15831-RAM                     Doc 1         Filed 06/15/21              Page 2 of 10
Debtor    New Concepts Distributors Int'l, LLC                                                         Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 4243

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must
     check the second sub-box.                                   The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
                                                                 debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                                  Case number
                                                 District                                 When                                  Case number




Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                 page 2
                                       Case 21-15831-RAM                       Doc 1       Filed 06/15/21              Page 3 of 10
Debtor    New Concepts Distributors Int'l, LLC                                                            Case number (if known)
          Name

10. Are any bankruptcy cases                 No
    pending or being filed by a
    business partner or an                   Yes.
    affiliate of the debtor?




     List all cases. If more than 1,
     attach a separate list                          Debtor                                                                    Relationship
                                                     District                                 When                             Case number, if known


11. Why is the case filed in           Check all that apply:
    this district?
                                                Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                                preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                                A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or                 No
    have possession of any
    real property or personal                       Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                           Yes.
    property that needs
    immediate attention?                            Why does the property need immediate attention? (Check all that apply.)
                                                       It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                      What is the hazard?
                                                       It needs to be physically secured or protected from the weather.
                                                       It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                      livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                       Other
                                                    Where is the property?
                                                                                     Number, Street, City, State & ZIP Code
                                                    Is the property insured?
                                                       No
                                                       Yes.     Insurance agency
                                                                Contact name
                                                                Phone



          Statistical and administrative information

13. Debtor's estimation of             .         Check one:
    available funds
                                                    Funds will be available for distribution to unsecured creditors.
                                                    After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of                    1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                               5001-10,000                                 50,001-100,000
                                           50-99
                                           100-199                                          10,001-25,000                               More than100,000
                                           200-999

15. Estimated Assets                       $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                           $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                           $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                           $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities                  $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion

Official Form 201                                  Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 3
                            Case 21-15831-RAM                Doc 1       Filed 06/15/21             Page 4 of 10
Debtor   New Concepts Distributors Int'l, LLC                                         Case number (if known)
         Name

                               $50,001 - $100,000                         $10,000,001 - $50 million            $1,000,000,001 - $10 billion
                               $100,001 - $500,000                        $50,000,001 - $100 million           $10,000,000,001 - $50 billion
                               $500,001 - $1 million                      $100,000,001 - $500 million          More than $50 billion




Official Form 201                    Voluntary Petition for Non-Individuals Filing for Bankruptcy                                       page 4
                                 Case 21-15831-RAM                    Doc 1         Filed 06/15/21             Page 5 of 10
Debtor    New Concepts Distributors Int'l, LLC                                                     Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      June 15, 2021
                                                  MM / DD / YYYY


                             X   /s/ Janice Santiago                                                      Janice Santiago
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Manager




18. Signature of attorney    X   /s/ Patrick S. Scott                                                      Date June 15, 2021
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Patrick S. Scott
                                 Printed name

                                 GrayRobinson, P.A.
                                 Firm name

                                 401 E. Las Olas Blvd
                                 Ste. 1000
                                 Fort Lauderdale, FL 33301
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     954-761-8111                  Email address


                                 290025 FL
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 5
                                         Case 21-15831-RAM                      Doc 1         Filed 06/15/21                Page 6 of 10


 Fill in this information to identify the case:
 Debtor name New Concepts Distributors Int'l, LLC
 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF                                                                                         Check if this is an
                                                FLORIDA
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 ADP, LLC                                                        Payroll service                                                                                                $54.35
 PO Box 842875
 Boston, MA 02284
 American Express                                                Credit card                                                                                              $31,700.00
 Credit Card
 P.O. Box 650448
 Dallas, TX 75265
 Basic Creative, LLC                                             Consulting                                                                                                 $5,000.00
 106 East Delaware
 Ave, Unit 1
 Pennington, NJ
 08534
 Chamela S.A.S.                                                  Merchandise                                                                                            $139,562.71
 Calle 29D No. 55-173
 Medellin,
 COLOMBIA
 Fibertex                                                        Merchandise            Disputed                                                                        $799,914.66
 Corporation                                                                            Subject to
 Carrera 106 No.                                                                        Setoff
 15-25
 Bogota, COLOMBIA
 Florida Department                                              Sales tax                                                                                                  $1,887.31
 of Revenue
 5050 W Tennessee
 Street
 Tallahassee, FL
 32399
 Florida Division                                                workers'                                                                                                   $9,632.84
 Workers'                                                        compensation
 Compensation                                                    penalty settlement
 P.O. Box 7900
 Tallahassee, FL
 32314-7900
 Kessep                                                          Merchandise                                                                                                $6,899.20
 Dermaceuticals
 8855 NW 35 Lane
 Miami, FL 33172


Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                         Case 21-15831-RAM                      Doc 1         Filed 06/15/21                Page 7 of 10



 Debtor    New Concepts Distributors Int'l, LLC                                                               Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Kromia S.A.S.                                                   Merchandise                                                                                              $51,838.50
 Calle 25 41-185
 Itagui, Colombia
 Maxine S.A.S.                                                   Merchandise                                                                                                $2,848.70
 Callera 74 N 40-28
 Laureles
 Medellin,
 COLOMBIA
 Texspan E.U.                                                    Merchandise                                                                                              $24,814.10
 Calle 4B N 53D-21
 Bogota, COLOMBIA
 U.S. Customs and                                                customs                                                                                                          $6.21
 Border Protection                                               duty/tariff
 6650 Telecom Drive
 Ste 100
 Indianapolis, IN
 46278
 Wilda Santamaria                                                Merchandise                                                                                                $2,950.00
 120 Dr Veve Parque
 228
 Bayamon, PR 00961




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                    Case 21-15831-RAM                      Doc 1        Filed 06/15/21             Page 8 of 10

                                                               United States Bankruptcy Court
                                                                      Southern District of Florida
 In re      New Concepts Distributors Int'l, LLC                                                                      Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 Janice Santiago                                                     equity member 100%
 7001 NW 107 Ct
 Doral, FL 33178


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the Manager of the corporation named as the debtor in this case, declare under penalty of perjury that I have read
the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.



 Date June 15, 2021                                                          Signature /s/ Janice Santiago
                                                                                            Janice Santiago

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
    Case 21-15831-RAM   Doc 1   Filed 06/15/21   Page 9 of 10



}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




            ADP, LLC
            PO Box 842875
            Boston, MA 02284


            American Express Credit Card
            P.O. Box 650448
            Dallas, TX 75265


            Avril Ives
            1400 NW 139 St
            Miami, FL 33167


            Basic Creative, LLC
            106 East Delaware Ave, Unit 1
            Pennington, NJ 08534


            Chamela S.A.S.
            Calle 29D No. 55-173
            Medellin, COLOMBIA


            Fibertex Corporation
            Carrera 106 No. 15-25
            Bogota, COLOMBIA


            Florida Department of Revenue
            5050 W Tennessee Street
            Tallahassee, FL 32399


            Florida Division Workers' Compensation
            P.O. Box 7900
            Tallahassee, FL 32314-7900


            Foundry SVF 25th Doral, LLC
            420 S. Orange Ave. Ste 950
            Orlando, FL 32801


            Goldfish Social, Inc.
            29 W. 17th St Floor 10
            New York, NY 10011


            Kessep Dermaceuticals
            8855 NW 35 Lane
            Miami, FL 33172
Case 21-15831-RAM   Doc 1   Filed 06/15/21   Page 10 of 10




        Kromia S.A.S.
        Calle 25 41-185
        Itagui, Colombia


        Maxine S.A.S.
        Callera 74 N 40-28 Laureles
        Medellin, COLOMBIA


        SA Marketing, LLC
        1140 Holland Dr Ste 6
        Boca Raton, FL 33487


        Texspan E.U.
        Calle 4B N 53D-21
        Bogota, COLOMBIA


        U.S. Customs and Border Protection
        6650 Telecom Drive Ste 100
        Indianapolis, IN 46278


        Wilda Santamaria
        120 Dr Veve Parque 228
        Bayamon, PR 00961
